Memorandum. Defendant’s motion to suppress and the ensuing hearing were directed only at the voluntariness of his confession. He may not therefore argue that there was insufficient basis to arrest him (cf. People v. Gates, 24 N Y 2d 666, 670, n. 5).
If this court were to consider the affidavit of defendant’s Michigan attorney, dehors the record, then the District Attorney should, of course, be afforded a similar opportunity. If all the facts presented to the court, albeit dehors the record, were considered, there was probable cause for the fugitive arrest in this State based on the facts in Michigan and the stolen automobile in New York. The confessions by defendant, which followed, as found by the courts below, were therefore invulnerable to attack.
Chief Judge Breitel and Judges Jasen, Jones, Wachtler, Rabin and Stevens concur; Judge Gabrielli taking no part.
Order affirmed in a memorandum.